DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Status of Claims
Claims 1-19 were originally filed on June 27, 2016. 
The amendment received on June 27, 2016, amended claims 1, 3, 5-14, 16, and 18-19.  The amendment received on December 22, 2017, canceled claims 12 and 18; amended claims 1, 4, 6, 8, 10-11, 13-14, 16-17, and 19.  The amendment received on July 13, 2018, canceled claims 8-11, 13-17, and 19; and added new claims 20-28.  The amendment received on June 26, 2019, amended claims 20, 22-23, and 26; and added new claims 29-30.  The amendment received on January 15, 2020, amended claims 23, 26, and 29.  The amendment received on October 22, 2020, amended claims 23 and 26.  The Examiner’s Amendment below cancels claims 1-7; and amends claims 23 and 26.
Claims 1-7 and 20-30 are currently pending and are under consideration.
Additionally, please note that a terminal disclaimer was filed on 2/20/18 in U.S. Patent No. 10,067,145 B2 (effective filing date of 10/30/13) over the instant application.  It is further noted that the ‘145 claimed invention is directed to instant SEQ ID NOs: 6-7.  Similarly, please note that a terminal disclaimer was filed on 4/5/18 in U.S. Patent No. 10,046,022 B2 (effective filing date of 5/29/15) over the instant application.  It is further noted that the ‘022 claimed invention is directed to instant SEQ ID NO: 6. given that a terminal disclaimer has been filed in the ‘145 patent and the ‘022 patent, it is unnecessary for a terminal disclaimer to be filed in the instant application. See MPEP 804.  

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2014/084145 filed December 24, 2014, and claims priority under 119(a)-(d) to Japanese Application No. 2013-270470 filed on December 26, 2013. 


Sequence/Claim Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note the Examiner is interpreting the scope of claims 20, 22-23, and 26 as being open-ended requiring 100% identity to one of the sequences recited, but where the sequence can be part of a larger sequence thereby allowing for additional N- and/or C-terminal residues where the total length of the synthetic peptide is no more than 30 amino acid residues.  As such, the scope of the claims is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Additionally please note that the Examiner is interpreting the scope of claims 25 and 28 as closed ended in light of the recitation of “is”, which is construed as “consisting of”, thereby requiring 100% identity to SEQ ID NO: 1 with the same length.  As such, the scope of claims 25 and 28 is analogous to “consisting of SEQ ID NO: 1” above. 
Similarly, please note that the Examiner is interpreting the scope of claim 29 as closed ended requiring 100% identity and the same length to one of the recited sequences but where the C-terminus is amidated.  As such, the scope of claim 29 is analogous to “consisting of SEQ ID NO: 1” above.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Prebyl (representative for Applicants) on January 14, 2021 (See Interview Summary mailed on 1/25/21).
The application has been amended as follows: 
IN THE CLAIMS:
26.	(Currently Amended)	Please replace “SEQ ID NOs: 8-12, 14-17, 19, 21, 23, 26-30, 32-42, and 44” with “SEQ ID NOs: 8-12, 14-17, 19, 21, 23, 27-30, 32, 34-42, and 44”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the “Reasons for Allowance” stated in the Notice of Allowance mailed on January 25, 2021.  The “Reasons for Allowance” stated in the Notice of Allowance mailed on January 25, 2021, are incorporated herewith. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654